Citation Nr: 0900650	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  04-28 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for residuals of head 
trauma, to include vision problems.

2.  Entitlement to an increased rating for a cervical spine 
disability, currently evaluated as 40 percent disabling. 

3.  Entitlement to a compensable rating for a right leg 
disability.

4.  Entitlement to a compensable rating for a left pelvic 
scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1970 to 
September 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for residuals of head trauma, to include 
vision problems, and denied increased ratings for a cervical 
spine disability (dislocated fracture of C4-C5, status post 
discetomy with subluxation of C4-C5, status post discetomy 
with fusion C4-C5), rated as 40 percent disabling, and for a 
right leg disability (residuals of a fracture of the right 
tibia and fibula with shortening) and a left pelvic scar 
(left iliac crest bone graft donor scar), each rated as zero 
percent disabling.  In March 2007, the Board remanded the 
case for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Although the Board regrets the additional delay, further 
development is needed prior to the disposition of the 
veteran's claims.

The veteran, in written statements and in testimony before 
the Board, contends that he currently suffers from visual 
impairment, head and neck pain, and related symptoms that had 
their onset in service.  Specifically, he maintains that 
those symptoms are residuals of injuries that he incurred in 
a motor vehicle accident (MVA) that took place during his 
period of active service.  Additionally, the veteran asserts 
that his service-connected cervical spine disability, right 
leg disability, and left pelvic scar have worsened since the 
time of his last VA medical examinations and warrant higher 
disability ratings.

The veteran's service medical records reflect that in June 
1971, he was involved in a motor vehicle accident.  He was 
treated for multiple injuries, including tibia-fibular and 
cervical fractures, and placed in traction for several weeks.  
While no residual complications were reported at that time, 
in subsequent service medical records the veteran complained 
of increased sensation in the area of his neck and cervical 
spine where the traction tongs were placed.  He reported full 
relief from pain from 1972 to 1982, at which time he began 
experiencing chronic neck pain, upper back pain, and pain 
radiating down his left arm and right leg.  During the 
remainder of the veteran's time in service, his neck, back, 
and radicular pain continued to worsen despite conservative 
treatment and physical therapy.  In early 1990, the veteran 
was diagnosed with instability of cervical spine, between the 
C4 and C5 vertebrae, and in July of that year underwent 
spinal fusion using a bone graft from his left iliac crest.  
Following that surgery, the veteran experienced chronic pain 
and discomfort in his neck, back, and lower extremities, for 
which he sought additional in-service medical treatment.  An 
October 1990 Magnetic Resonance Imaging (MRI) of the cervical 
spine was negative for any abnormalities.  Nevertheless, the 
veteran's recurrent complaints of pain led to his referral to 
a neurosurgeon prior to his discharge from service.  
Additionally, the veteran's service medical records reveal 
that he was treated for chronic cluster headaches, which had 
their onset in 1989, as well as acute headaches associated 
with his June 1990 cervical spine surgery, and headaches, 
eyestrain, and vision problems that occurred when reading and 
staring at a computer screen.

The veteran's post-service medical records, including VA 
examinations conducted in February 1992, November 1993, and 
August 2003, and an August 2007 VA spinal consultation, 
reflect ongoing complaints of and treatment for headaches and 
vision problems as well as symptoms related to his service-
connected disabilities of the cervical spine and right leg 
and left pelvic scar.  Additionally, those post-service 
medical records show that the veteran was diagnosed with a 
brain tumor (brain stem glioma) in August 1999 and has since 
undergone extensive radiotherapy and related treatment for 
that condition. 

In statements dated in October 2007 and June 2008, the 
veteran's private physician stated that the veteran suffered 
from partial paralysis and other effects of a "brain tumor 
that is unremoveable by surgery and probably growing."  
Additionally, the private physician indicated that the 
veteran was experiencing increased limitation of function due 
to pain in the vicinity of his left iliac crest and right 
tibia.  The physician also indicated that the veteran 
suffered from disfiguration on the right side of his face, 
neck and cervical pain, generalized joint pain, headaches, 
dizziness that left him prone to falls, muscular weakness, 
tenderness to involuntary movements in his right upper 
extremity, and loss of vision in the right eye due to a 
cataract.  Further, the physician emphasized that the 
veteran's overall condition continued to worsen "day by 
day" and that he needed a motorized wheelchair to improve 
his quality of life.

VA's duty to assist includes a duty to provide a medical 
examination or to obtain a medical opinion where it is deemed 
necessary to make a decision on such a claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4) (2008); Robinette v. Brown, 
8 Vet. App. 69 (1995).  In a claim for service connection, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the merits 
still triggers the duty to assist if it indicates that the 
veteran's condition may be associated with service.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006) (recognizing that 38 
C.F.R. § 3.159(c)(4) presents a low threshold for the 
requirement that evidence indicates that the claimed 
disability may be associated with in-service injuries for the 
purposes of a VA examination).

Although the veteran has undergone several VA examinations, 
it does not appear that any of his examiners has rendered an 
opinion as to whether or not his current vision loss, head 
and neck pain, and related symptoms are etiologically related 
to his June 1971 motor vehicle accident, June 1990 cervical 
spine surgery, or some other aspect of his active service.  
As noted above, it appears that those symptoms are due in 
part to the brain cancer and cataracts with which the veteran 
was diagnosed after leaving the military.  Nevertheless, 
given that the veteran's service medical records show 
treatment for neck pain and headaches associated with his 
June 1971 motor vehicle accident and June 1990 cervical spine 
operation, as well as treatment for cluster headaches, 
eyestrain, and other vision problems, it is unclear to the 
Board whether at least some of the veteran's current 
complaints may have had their onset in service.  Accordingly, 
the Board finds that a remand for an examination and opinion 
is necessary in order to fairly address the merits of his 
service connection claim.

A new VA examination is also warranted with respect to the 
veteran's claims for increased ratings for cervical spine and 
right leg disabilities and a left pelvic scar.  The Board 
observes that in August 2003, the veteran underwent VA spine 
and bone examinations, which included a review of his claims 
folder.  Then in August 2007 he underwent a VA spinal 
consultation, which did not include a review of his folder.  
Since that time, the veteran has submitted lay and medical 
evidence indicating a worsening of his service-connected 
cervical spine and right leg disabilities.  Additionally, the 
record shows that the veteran has not yet been afforded a VA 
examination with respect to his January 2003 claim for a 
compensable rating for a left pelvic scar.  As noted above, 
October 2007 and June 2008 statements from the veteran's 
private physician suggest that he may now be experiencing 
limitation of function in the area surrounding his iliac 
crest bone graft donor site, which could warrant a 
compensable rating under the criteria set forth in Diagnostic 
Code (DC) 7805.  Under that diagnostic code provision, scars 
are to be rated on limitation of motion of the affected part.  
38 C.F.R. §  4.118, DC 7805 (2008).

When available evidence is too old for an adequate evaluation 
of the veteran's current condition, VA's duty to assist 
includes providing a new examination.  Weggenmann v. Brown, 5 
Vet. App. 281 (1993).  In this case, the veteran has not yet 
been afforded an examination with respect to his claim for a 
compensable rating for a left pelvic scar.  Additionally, his 
last VA examinations addressing his cervical spine and right 
leg claims, dated in August 2003, are somewhat stale, and the 
veteran has indicated that his service-connected disabilities 
have all worsened since the time of those examinations.  
Because there may have been a significant change in the 
veteran's conditions, the Board finds that new examinations 
are in order.  

While the Board acknowledges that the veteran underwent a 
more recent VA spinal consultation in August 2007, the 
subsequent evidence of record suggests that his cervical 
spine disability may have increased since that time.  
Moreover, the Board finds it significant that the August 2007 
VA spinal examination did not include a review of the 
veteran's claims folder.  To ensure a thorough examination 
and evaluation, the veteran's disabilities must be viewed in 
relation to their history.  38 C.F.R. § 4.1 (2008).  
Therefore, each of the veteran's claims must be remanded for 
an additional VA examination with a review of the claims 
folder.

Finally, the Board observes that the June 2008 statement from 
the veteran's private physician and the additional medical 
evidence forwarded to the Board in August 2008 were received 
after the RO issued its supplemental statement of the case in 
April 2008.  There has been no RO readjudication in light of 
the new medical evidence.  Nor has another supplemental 
statement of the case been issued reflecting consideration of 
that evidence.  Additionally, the Board notes that the 
veteran did not submit a waiver of initial RO review with 
respect to the additional evidence.  38 C.F.R. §§ 19.37, 
20.1304 (2008).  The Board cannot consider additional 
evidence without first remanding the case to the agency of 
original jurisdiction for initial consideration or obtaining 
the veteran's waiver.  Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003). To ensure that VA has met its duty to assist and to 
ensure full compliance with due process requirements, the 
Board finds that the RO should on remand readjudicate the 
issues on appeal with consideration of all evidence received 
since the issuance of the April 2008 supplemental statement 
of the case. 

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a VA 
examination with the appropriate 
specialist to determine the nature and 
etiology of his current head, neck, and 
vision problems, claimed as residuals of 
head trauma.  The claims folder should be 
made available to and be reviewed by the 
examiner, and the examination report 
should reflect that the claims folder was 
reviewed.  The examiner should provide a 
rationale for the opinion and reconcile 
it with all evidence of record, including 
the veteran's service medical records 
showing complaints of and treatment for 
head and neck pain following his June 
1971 motor vehicle accident and period of 
convalescence, which included several 
weeks in traction, as well as his 
subsequent June 1990 cervical spine 
surgery and other in-service treatment 
for chronic cluster headaches and 
headaches, eyestrain, and vision problems 
associated with reading and staring at a 
computer screen.  The examiner should 
also discuss the veteran's post-service 
medical records, including VA 
examinations conducted in February 1992, 
November 1993, and August 2003, and an 
August 2007 VA spinal consultation, which 
reflect ongoing complaints of and 
treatment for headaches and vision 
problems, including cataracts, as well as 
diagnoses and treatment of a brain tumor 
(brain stem glioma) and related 
complications.  The opinion should 
specifically address the following 
questions:

a) Is it at least as likely as not 
(50 percent or greater probability) 
that any current head complaints (to 
include headaches), neck problems, 
and vision problems are related to 
the in-service injuries that he 
incurred during and in the aftermath 
of his June 1971 motor vehicle 
accident, or are the result of his 
June 1990 cervical spine surgery?  

b) Is it at least as likely as not 
(50 percent or greater probability) 
that any current head, neck, or 
vision problems are otherwise 
related to any aspect of his 
military service?

c) Are there any identifiable 
residuals of head trauma related to 
the June 1971 motor vehicle 
accident, or the June 1990 cervical 
spine surgery?

2.  Schedule the veteran for a VA 
examination to determine the current 
nature and severity of his cervical spine 
disability (dislocated fracture of C4-C5, 
status post discetomy with subluxation of 
C4-C5, status post discetomy with fusion 
C4-C5), with consideration of the current 
rating criteria and the previous rating 
criteria.  The claims folder should be 
made available to and be reviewed by the 
examiner in conjunction with the 
examination.  The review should be 
indicated in the examination report.  The 
examiner should provide a rationale for 
the opinion and reconcile it with all 
evidence of record, including the 
veteran's August 2003 VA spine 
examination and August 2007 VA spinal 
consultation.  Specifically, the examiner 
should provide the following information:

a) Provide ranges of motion of the 
cervical spine and state whether or 
not ankylosis is shown.

b) Describe any functional 
limitation due to pain, weakened 
movement, excess fatigability, pain 
with use, or incoordination.  
Additional limitation of motion 
during flare-ups and following 
repetitive use due to limited 
motion, excess motion, fatigability, 
weakened motion, incoordination, or 
painful motion should also be noted.  
DeLuca v. Brown, 8 Vet. App. 202 
(1995).  If feasible, the 
determination should be portrayed in 
terms of the degree of additional 
range of motion loss.  

c) Describe any neurological 
impairment resulting from the spinal 
disability.

d) State the length of the length of 
time during the past twelve months 
that the veteran has had 
incapacitating episodes due to the 
spinal disability.  Incapacitating 
episodes are periods of acute signs 
and symptoms due to intervertebral 
disc syndrome that require bed rest 
prescribed by a physician and 
treatment by a physician.

3.  Schedule the veteran for a VA 
examination to determine the current 
severity of his service-connected right 
leg disability (residuals of a fracture 
of the right tibia and fibula with 
shortening).  The claims folder should be 
made available to the examiner for review 
in conjunction with the examination and 
the report should note that review.  The 
examiner should provide a rationale for 
the opinion and reconcile it with all 
evidence of record, including the 
veteran's August 2003 VA bones 
examination.  All pertinent 
symptomatology and findings should be 
reported in detail, including range of 
motion testing.  The VA examiner's report 
should list all subjective complaints and 
objective findings in detail, including 
the range of motion of the knee and ankle 
in degrees.  The examiner should 
specifically indicate whether there is 
any pain and whether there is additional 
functional impairment of the leg caused 
by any of the following:  (1) pain on 
use, including during flare-ups; (2) 
weakened movement; (3) excess 
fatigability; (4) excess motion, or (4) 
incoordination.  Additional limitation of 
motion during flare-ups and following 
repetitive use should also be noted.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  
If feasible, the determinations should be 
portrayed in terms of the degree of 
additional range of motion loss.  

4.  Schedule the veteran for a VA 
examination with to determine the 
current extent and severity of his left 
pelvic scar (left iliac crest bone 
graft donor scar).  The claims folder 
should be made available to the 
examiner for review in conjunction with 
the examination and the report should 
note that review.  The examiner's 
findings should specifically include 
the scar's size, whether it causes 
limitation of motion, is unstable or 
superficial, and whether it limits 
function.  If limitation of function is 
shown, the examiner should state what 
motions or functions are limited and to 
what extent.  The examiner should 
provide a rationale for the opinion and 
reconcile it with all evidence of 
record.

5.  Then, readjudicate the claims.  If 
the decision remains adverse to the 
veteran, issue a supplemental statement 
of the case.  Allow the appropriate 
time for response.  Then, return the 
case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans 




Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

